Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.12 Filed 08/26/19 Page 1 of 10




                        Exhibit A -
                  Plaintiff's Complaint
                                     Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.13 Filed 08/26/19 Page 2 of 10
Carlita McMiller




                                                                  STATE OF MICHIGAN
                                                    IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                                          SOREE A. RUSSELL,                                      Case No.        -NO
7/23/2019 9:47 AM




                                                 Plaintiff,                                      Hon.

                                           VS.


                                           HOME DEPOT,INC.,a foreign
                                           corporation
 WAYNE COUNTY CLERK




                                                 Defendant.



                                           P.W. MATTHEWS,PLLC
                                           By: Philip Matthews(P53649)
                                           Attorney for Plaintiff
                                           22422 Edison Street
                                           Dearborn, MI 48124
                                           313.492.0991/fax 313.557.0157
                                           pmlaw@wowway.com
   Cathy M. Garrett




                                                         There is no pending litigation between these parties.


                                                      FIRST AMENDED COMPLAINT AND JURY DEMAND

                                                 NOW COMES Plaintiff Soree A. Russell, through her attorney,P.W.
   19-009843-NO FILED IN MY OFFICE




                                           Matthews,PLLC,and alleges as follows:


                                                                    Parties,jurisdiction, and Venue
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.14 Filed 08/26/19 Page 3 of 10




      1.     At all relevant times to this Complaint, Plaintiff was a resident of Wayne

      County, Michigan, residing at 15785 Cherrylawn, Detroit, Michigan 48238. At the

      time of the events giving rise to this Complaint,Plaintiff was sixty-one years old.



      2.     Upon information and belief, Defendant Home Depot,Inc.("Home

      Depot")is a Delaware corporation with its principal place of business in Atlanta,

      Georgia. Home Depot operates retail stores throughout the United States. Home

      Depot has purposefully availed itself of the opportunity to do business in the

      State of Michigan by operating numerous stores throughout the state. At all

      times relevant to this Complaint, Home Depot operated a retail store at 18700

      Meyers Road, Detroit, Wayne County Michigan ("the Detroit Store).



      3.     This case arises from injuries that Plaintiff suffered at the Detroit Store on

      November 4,2017.



      4.     This Court has jurisdiction under MCL 600.601 and MCL 600.8301 because

      Plaintiff claims damages exceeding $25,000.00.



      5.     Venue is proper in this Court under MCL 600.1621 because the parties are

      residents of Wayne County and the events giving rise to Plaintiff's claims

      occurred in Wayne County.




                                                2
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.15 Filed 08/26/19 Page 4 of 10




                                       Background Facts

      6.       At the Detroit Store, as with its other stores nationwide,Home Depot

      offers a wide variety of products for home construction, care, and improvement.

      These products are organized by type and, for the most part, are displayed on

      metal shelves, which are arranged along aisles that run through the store.



      7.       On November 4, 2017,Plaintiff entered the Detroit Store to shop. At the

      entrance, she took a push cart, like the ones used at grocery stores.



      8.       Plaintiff pushed her cart down an aisle where concrete and lumber

      products were displayed. Plaintiff was looking at items displayed above the

      floor.



      9.       Upon information and belief, there were bags of concrete mix, or a similar

      product, that had been placed at floor level and one or more of them had broken

      open, spilling its contents on the floor.



      10.      Unknown to Plaintiff, there was sandy material spread across the aisle

      approximately 5 feet in diameter where she was pushing her cart. The sandy

      material was approximately the same color as the concrete floor of the aisle.




                                                  3
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.16 Filed 08/26/19 Page 5 of 10




      11.    As Plaintiff walked through the section of the aisle with the sandy

      material,she slipped,causing her body to jerk awkwardly and her torso to

      rotate, so that she felt something "snap" in her neck.



      12.    Plaintiff reported her incident and injury to employees at the Detroit

      Store, and one or more of those employees filled out a report.



      13.    Plaintiff was taken to an emergency room, where she reported pain in her

      back and neck,especially when she rotated her head or torso.



      14.    After subsequent medical examinations, which were prompted by

      Plaintiffs continuing reports of back and neck pain, physicians determined that

      Plaintiff required spinal fusion surgery,fusing the L-1 through L-5 vertebrae.



      15.    Since her injury at the Detroit Store and her resulting surgery, Plaintiff has

      suffered from continuing, severe pain, for which she must regularly take

      powerful pain medication. In addition,Plaintiff faces significant restrictions in

      the movements required for ordinary, daily activities.



                                           COUNT I

                                 ORDINARY NEGLIGENCE




                                                4
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.17 Filed 08/26/19 Page 6 of 10




      16.    Plaintiff incorporates by reference the preceding paragraphs and all of the

      allegations contained in the other counts in this complaint.



      17.    Home Depot had a duty, through its agents, servants, and representatives,

      including but not limited to the employees at the Detroit Store, to use due care to

      maintain the safety of its store for its shoppers.



      18.    Home Depot's agents, employees, and/or ostensible agents, including but

      not limited to the employees at the Detroit Store, breached this duty when they

      performed the following negligent acts:

            (a)     Negligently failing to design and construct its aisles and shelving to

                    minimize the risk of spills on the floor of the aisles;

            (b)     Negligently failing to store its products on its shelves to protect

                    them from the risk of being broken open,so that they would spill

                    their contents in the aisle;

             (c)    Negligently failing to inspect the aisles in the Detroit Store to

                    determine whether and when there were hazardous conditions that

                    posed an unreasonable risk of harm to Home Depot's invitees;

            (d)     Negligently failing to clean up products that had been spilled in the

                    aisles at the Detroit Store within a reasonable time; and

             (e)    Negligently failing to place warnings of the risk of hazards from

             spilled products in the aisles at the Detroit Store.




                                                   5
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.18 Filed 08/26/19 Page 7 of 10




      19.    As a direct and proximate result of the ordinary negligence committed by

      Home Depot, its agents,employees servants, and representatives, Plaintiff

      suffered serious injuries, including long-term and/or permanent conditions, that

      diminished Plaintiff's mobility and quality of life.



      20.    Among other things, Plaintiff is entitled to damages for pain and

      suffering, lost wages, and for her medical and hospital expenses as a result of

      Home Depot's negligence, through its agents, employees,servants, and

      representatives, and their deviations from the appropriate standard of care.



             WHEREFORE PLAINTIFF REQUESTS the court to award damages in

      whatever amount above $25,000 that she is found to be entitled to at the time of

      trial, together with all legally permissible interest, costs, and attorney fees.



                                           COUNT II

                                       Premises Liability

      21.    At all times relevant to this Complaint, Home Depot had a duty to use

      ordinary care to maintain its premises at the Detroit Store,including the aisles in

      that store, so as not to negligently cause injury to persons lawfully using the

      premises of the Detroit Store.




                                                 6
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.19 Filed 08/26/19 Page 8 of 10




      22.    Disregarding its duty in the premises, Home Depot was liable for one or

      more of the following acts or omissions during the time that Plaintiff was

      shopping that the Detroit Store:

            (a)    Negligently failing to design and construct its aisles and shelving to

                   minimize the risk of spills on the floor of the aisles;

            (b)    Negligently failing to store its products on its shelves to protect

                   them from the risk of being broken open,so that they would spill

                   their contents in the aisle;

            (c)    Negligently failing to inspect the aisles in the Detroit Store to

                   determine whether and when there were hazardous conditions that

                   posed an unreasonable risk of harm to Home Depot's invitees;

            (d)    Negligently failing to clean up products that had been spilled in the

                   aisles at the Detroit Store within a reasonable time; and

             (e)   Negligently failing to place warnings of the risk of hazards from

                   spilled products in the aisles at the Detroit Store.



      23.    Home Depot's breaches of duty were a proximate cause of Plaintiffs

      injuries.



      24.    As a proximate result of her injury and Home Depot's breaches of duty,

      Plaintiff has sustained and will continue to sustain permanent injuries, partial

      disability, pain, lost wages,and medical expenses, among other things.



                                                  7
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.20 Filed 08/26/19 Page 9 of 10




             WHEREFORE PLAINTIN. REQUESTS the court to award damages in

      whatever amount above $25,000 that she is found to be entitled to at the time of

      trial, together with interest, costs, and attorney fees.



                                                 P.W. MATTHEWS,PLLC

                                                 /s/ ___Pq1.11P7144774lEWS
                                                 By: Philip Matthews(P53649)
                                                 Attorney for Plaintiff
                                                 22422 Edison Street

                                                 Dearborn, MI 48124
                                                 313.492.0991/fax 313.557.0157



      Dated: July 22, 2019




                                             k   8
Case 2:19-cv-12501-MAG-DRG ECF No. 1-1, PageID.21 Filed 08/26/19 Page 10 of 10




                             STATE OF MICHIGAN
               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


      SOREE A. RUSSELL,                                      Case No.              -NO

             Plaintiff                                       Hon.

      vs.


      HOME DEPOT,INC.,a foreign
      corporation


             Defendant.




                           JURY DEMAND BY PLAINTIFF

             Plaintiff hereby requests a jury trial for the above issues in the Complaint.




                                                P.W. MATTHEWS,PLLC

                                                /s/ ___74l/49P9/647740e.5
                                                By: Philip Matthews (P53649)
                                                Attorney for Plaintiff
                                                22422 Edison Street

                                                Dearborn, MI 48124
                                                313.492.0991/fax 313.557.0157



       Dated: July 22, 2019




                                                9
